Case 3:18-cr-00024 Document 34 Filed on 06/18/19 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

GALVESTON DIVISION
UNITED STATES OF AMERICA §
VS. _ | CRIMINAL ACTION NO. 3:18-CR-24
JOHN DAVID KNOWLTON

CERTIFICATION OF TRIAL EXHIBITS

I have reviewed the bench trial exhibits which are being present to Judge George C.
Hanks for use during his deliberations and find the exhibits are correct.’

Date: G18. 19 | | ee an.

(. :
MtorneyforPlaintiff (United states)

_ [have reviewed the bench trial exhibits which are being present to Judge George C.
Hanks for use during his deliberations and find the exhibits are correct.

 

 

- Date: Tune [$) I/F GAEF |

Attorney for Defendant —

1/1
